         Case 3:10-cr-00154-HZ         Document 192        Filed 07/20/20     Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF OREGON


  UNITED STATES OF AMERICA,                            Case No. 3:10-cr-00154-HZ

                                      Plaintiff,       ORDER GRANTING JOINT MOTION
                                                       TO REDUCE SENTENCE
                         v.

  JEFFERY LEE ALLEN,

                                   Defendant.

HERNANDEZ, Chief District Judge:

       This matter is before the Court on the parties’ joint motion to reduce sentence pursuant to

18 U.S.C. § 3582(c)(1)(A)(i). Based on the filings to date and the agreement of the parties, and

after full consideration of the relevant factors under 18 U.S.C. § 3553(a), the Court finds that

extraordinary and compelling reasons warrant a reduction of defendant’s sentence to time served

effective July _______, 2020. The Court concludes that the defendant does not pose a danger to

any other person or the community. The U.S. Probation Office is currently reviewing a release

plan for Mr. Allen, which includes a self-quarantine for 14 days upon arrival at the approved

residence (subject to location monitoring at the discretion of U.S. Probation). Mr. Allen shall serve

three months of supervised release, with the special condition of participation in drug and alcohol

counseling. This sentence reduction is consistent with the currently applicable U.S. Sentencing

Commission policy statements.


Page 1 ORDER GRANTING JOINT MOTION TO REDUCE SENTENCE
           Case 3:10-cr-00154-HZ       Document 192       Filed 07/20/20     Page 2 of 2




       The Court therefore GRANTS the Joint Motion to Reduce Sentence.

       IT IS HEREBY ORDERED that Defendant shall be released on July _______, 2020, for

travel to his approved release residence in Oregon. Upon his arrival at his approved residence, the

defendant shall adhere to a 14-day quarantine period at the residence or at another location

approved by the U.S. Probation Office, subject to location monitoring at the discretion of U.S.

Probation, unless the U.S Probation Office authorizes interruption of the quarantine for urgent

reasons.

       IT IS FURTHER ORDERED that the defendant shall serve three months of supervised

release with the standard conditions along with the special condition that the defendant participate

in drug and alcohol counseling. An amended judgment and commitment order shall be prepared

and entered forthwith in accordance with this decision.

       Dated this _____ day of July, 2020.



                                              Hon. Marco A. Hernández
                                              United States District Court, Chief Judge




Page 2 ORDER GRANTING JOINT MOTION TO REDUCE SENTENCE
